        CASE 0:18-cv-01020-WMW-LIB Doc. 98 Filed 02/03/21 Page 1 of 26




                               UNITED STATES
                               UNITED STATES DISTRICT COURT
                                                      COURT

                                  DISTRICT OF
                                           OF MINNESOTA
                                              MINNESOTA


  Craig Casler, as
                as Trustee for the
                               the Heirs
                                   Heirs and
                                         and     Case No.:
                                                      No.: 18-CV-1020
                                                           18-CV-102 0 (WMW/LIB)
                                                                       (WMW /LIB)
                                                 Case
  Next-of-Kin of
  Next-of-Kin  of Abby Rudolph, deceased,
                                   deceased,

                 Plaintiffs,                           Petition for Approval of
                                                       Petition               of Final
                                                      Distribution of
                                                      Distribution  of Wrongful Death
                                                                                 Death
  vs.                                                  Settlement Proceeds from
                                                      Settlement            from The
                                                          Remaining Defendants
                                                          Remaining    Defendants
       Correction al Care,
  MEnD Correctional  Care, PLLC, et al,

                 Defendants.
                 Defendants.




         Pursuant to Minn. Stat.
                           Stat. §$ 573.02
                                    573.02 and Minn. Gen. R. Prac. 144.05,
                                                                   144.05, Craig Casler,
                                                                                 Casler, as
                                                                                         as

trustee for the heirs and next-of-kin of decedent Abby Rudolph, petitions this Court for
                                                                                     for

      distributio n of settlement
final distribution     settlement proceeds from the remaining defendants
                                                              defendants arising out
                                                                                 out of
                                                                                     of

the wrongful death of his niece, Abby Rudolph. To that end, Petitioner respectfully
                                                                       respectfully

declares as follows:

         1.
         1.     On February 13,
                            13, 2019, in the United States District Court, District of

Minnesota and with the consent of all of
                                      of the next-of-kin,
                                             next-of-kin , Craig Casler was appointed as
                                                                                      as

trustee to maintain a wrongful death action under Minn. Stat. §§ 573.02 on behalf of the
                                                                                     the

next-of-kin of Abby Rudolph. (See Order Appointing
                                        Appointin g Trustee attached hereto as

        A)
Exhibit A.)




89691629.11
89691629.
      CASE 0:18-cv-01020-WMW-LIB Doc. 98 Filed 02/03/21 Page 2 of 26




       2.                relationsh ips, and addresses of Abby Rudolph's next of-kin
              The names, relationships,

are as follows (dates of birth are not included here but all are of majority):

   Name                                    Relationship
                                           Relationship         Address

   Steven Rudolph                          Father               1300 Metropolitan
                                                                1300 Metropolitan
                                                                Leavenwo rth, KS 66048
                                                                Leavenworth,

   Allison Rudolph                         Sister               1007 Parke Avenue S.
                                                                1007
                                                                Glyndon, MN 56547

   Jack Rudolph                            Brother              1007
                                                                1007 Parke Avenue South
                                                                Glyndon, MN 56547

       3.     This is a wrongful death action involving allegations of negligent care and

                                                                             at
treatment of Abby Rudolph. Abby Rudolph was nineteen years old when she died at

the Clay County Jail on November 3, 2016.

       4.                                                       Correction al Care,
              Petitioner previously settled with defendant MEnD Correctional

PLLC,
PLLC, and Michelle Pender, individually
                           individually and in her capacity as Clay County Jail Nurse.

       5.     Defendants
              Defendan ts Savat, Rood, Magnuson,                Livingood , Johnson,
                                       Magnuson , Nelson, Blum, Livingood,

Hermes,
Hermes, Stetz, Then, White-Tutton, Torkelson , Larson, and Roberts, were previously
                     White-Tutton, Torkelson,

dismissed [Docket No. 90]. The remaining Defendants are Defendants Benson, Bartness,
dismissed [Docket

                         Heck
Hanson, Olson, Lien, and Heck

      6.
      6.                                                                          by
              Jill Rudolph who was previously appointed as Trustee in this matter by

the
the Court on March 1,                                                           20,
                   1, 2017, (see attached Order as Exhibit B), died on December 20,

2018. Jill Rudolph initially consulted attorney, Mark Anderson of Anderson Law
2018.

Offices, who believed it would be in the best interest of the Abby Rudolph family
Offices,                                                                          to
                                                                           family to

associate
associate with Brandon Thompson,                                               and
                       Thompson , then with the law firm of Robins Kaplan LLP, and




                                              2
     CASE 0:18-cv-01020-WMW-LIB Doc. 98 Filed 02/03/21 Page 3 of 26




now with the
now      the law
             law firm
                 firm of
                      of Ciresi,
                         Ciresi, Conlin,
                                 Conlin, LLP. Mr. Thompson then
                                                           then retained Vince
                                                                         Vince

Moccio of
Moccio of Bennerotte & Associates, that
                     & Associates, that specializes
                                        specializes in
                                                    in actions
                                                       actions pursuant
                                                               pursuant to 42 U.S.C.
                                                                              U.S.C.

   1983. Due to the complexity
§§ 1983.            complexity of
                               of the case,
                                      case, the costs involved, and
                                                                and the risk
                                                                        risk of
                                                                             of not making
                                                                                    making

aa recovery,
   recovery, the attorneys
                 attorneys offered
                           offered to handle this matter on
                                                         on aa 40% contingent
                                                                   contingent fee with

contingent repayment
contingent repayment of
                     of costs. Jill
                               Jill Rudolph agree         arrangement and
                                            agree to this arrangement and executed
                                                                          executed aa

retainer agreement
         agreement to that
                      that effect. (See
                                   (See Retainer
                                        Retainer Agreement,
                                                 Agreement, attached
                                                            attached hereto as
                                                                            as

Exhibit C.)

       7.                           Petitioner's attorneys did everything that was
              After being retained, Petitioner's

appropriate in the handling the investigation
appropriate                     investigation of
                                              of this matter, including the evaluation of
                                                                                       of

hundreds of pages of Abby Rudolph's medical records, undertaking
hundreds                                             undertaking extensive medical
                                                                           medical

research, and conferring with numerous medical experts. Petitioner's
research,                                               Petitioner's counsel consulted

with nationally known experts in the field of forensic pathology,
with                                                   pathology, addiction psychiatry

and nursing in order to determine
and                     determine the nature and extent of the negligence in this case.
                                                                                  case.

Counsel extensively
Counsel extensively explored the issues of whether the care received by Abby Rudolph
                                                                             Rudolph

was consistent with accepted standards
                             standards of practice, and whether a deviation from

accepted standards of practice played a substantial
                                        substantial part in bringing about Abby

Rudolph's death. The experts ultimately concluded that the medical treatment that
                                                                             that

Abby Rudolph received departed from accepted standards of medical practice, and that
Abby                                                                            that

these departures more likely than not caused Abby Rudolph's death.

      8.            completing a thorough investigation
              After completing            investigation and securing
                                                            securing the necessary

expert opinions, Petitioner's
                 Petitioner's attorneys notified the potential defendants
                                                               defendants of their

determination that a meritorious
determination        meritorious claim existed. Counsel carefully laid out all of the
                                                                                  the


                                            3
       CASE 0:18-cv-01020-WMW-LIB Doc. 98 Filed 02/03/21 Page 4 of 26




allegations    negligence, outlined the opinion
allegations of negligence,                      of the experts with whom they had
                                        opinion of

                                     suffered.
consulted, and explained the damages suffered.

       9.     Petitioner's counsel placed this matter in suit.
              Petitioner's                                     Defendants vigorously
                                                         suit. Defendants

defended the case.
defended

       10.
       10.                            and negotiations,
              After lengthy discovery and negotiatio ns, defendants        settlement
                                                         defendants made a settlement

                       $150,000.0 0, which Petitioner accepted. Under the terms of the
offer in the amount of $150,000.00,

                      Defendants Benson, Bartness, Hanson, Olson, Lien, and Heck
agreemen t, remaining Defendants
agreement,

                                                                           settlement
will be voluntarily dismissed for the payment of no money and the $150,000 settlement

will be paid by Clay County and its insurer. Two separate Settlement  Agreemen ts-
                                                          Settlemen t Agreements —

one
one with the remaining Defendants                                  insurer-w
                       Defendants and one with Clay County and its insurer   ill be
                                                                           —will

executed by the parties.

       11.
       11.                   ms counsel discussed the risks and benefits of either
              Petitioner and his

                                                               defendants. After
                            proceedin g to trial against these defendants.
accepting the settlement or proceeding

                                                                                    and
discussing this matter at length, Petitioner concluded that the settlement was fair and

reasonable, and that it was therefore in the best interest of the next-of-kin of Abby
reasonable,

Rudolph                                                              defendants.
Rudolph to accept this offer of settlement and release the remaining defendants.

       12.
       12.    Funeral and burial expenses for Abby Rudolph totaled $7,898.38 and have

been paid.

       13.
       13.    There are no medical expenses related to the negligence claimed by

Petitioner.

      14.
      14.                                                 Petitioner's attorneys are
                                               agreement, Petitioner's
               Under the terms of the retainer agreement,

entitled                                                                 or$$ 60,000 in
entitled to receive forty percent (40%) of the gross amount of recovery, or


                                             4
     CASE 0:18-cv-01020-WMW-LIB Doc. 98 Filed 02/03/21 Page 5 of 26




attorneys' fees.
attorneys'  fees. Those
                  Those attorneys'
                        attorneys' fees
                                    feesare
                                         are split
                                              splitamong
                                                   among the
                                                          the law
                                                               law firms
                                                                    firms with  the firm
                                                                          with the   firm of
                                                                                          of

Anderson Law
Anderson LawOffice
             Office entitled
                    entitled to
                              to10%
                                 10% of
                                     of the
                                         the fee,
                                              fee, or $6,000; Bennerotte
                                                   or $6,000; Bennerotte && Associates,
                                                                            Associates, P.A.
                                                                                        P.A.

entitled to
entitled  to 45
             45 %% of
                   of the
                       the fee,
                            fee, or
                                 or$  27,000, and
                                    $ 27,000,     Ciresi Conlin
                                              and Ciresi Conlin LLP
                                                                LLPentitled
                                                                    entitled to
                                                                              to 45%
                                                                                 45% of
                                                                                     of the
                                                                                         the fee,
                                                                                              fee,

or$
or   27,000.
   $ 27,000.

        15.
       15.      In prosecuting
               In  prosecuting this
                                this claim,
                                     claim, Ciresi
                                            Ciresi Conlin
                                                   Conlin LLP
                                                          LLP and
                                                              and Bennerotte
                                                                  Bennerotte &
                                                                             & Associates
                                                                               Associates

 incurred out-of-pocket
incurred  out-of-pocket expenses.
                        expenses. Under
                                  Under the
                                         the terms  of the
                                              terms of  the retainer
                                                            retaineragreement,
                                                                     agreement, those
                                                                                 those out-
                                                                                       out-

of-pocket costs
of-pocket costs were
                were advanced,
                     advanced, with
                               with repayment
                                    repayment contingent
                                              contingent on
                                                         on achieving
                                                            achieving aa recovery.
                                                                         recovery.

Many costs
Many costs were
           were paid
                paid out
                     out of
                         of the
                             the previous
                                 previous settlement.
                                          settlement. Remaining
                                                      Remaining outstanding
                                                                outstanding costs
                                                                            costs

 incurred since
incurred  since the
                 the previous
                     previous settlement
                              settlement equal
                                         equal $$ 12,335.59.
                                                   12,335.59. (See
                                                               (See summary
                                                                    summary of
                                                                            of costs
                                                                               costs

attached hereto
attached hereto as
                as Exhibit
                   Exhibit D.)
                           D.) Under
                               Under the
                                      the terms
                                           terms of
                                                 of the
                                                     the retainer
                                                         retainer agreement,
                                                                  agreement, Ciresi
                                                                             Ciresi Conlin
                                                                                    Conlin

LLP and
LLP and Bennerotte
        Bennerotte & Associates are
                   & Associates are entitled
                                    entitled to
                                             to be
                                                be reimbursed
                                                   reimbursed for
                                                              for these
                                                                  these costs.
                                                                        costs.

       16.
       16.     As allowed
               As allowed by
                          by Minn.
                             Minn. Gen.
                                   Gen. R. Prac. 144.05,
                                        R. Prac. 144.05, all
                                                         all of
                                                             of the
                                                                the next-of-kin
                                                                    next-of-kin have
                                                                                have

waived the
waived the requirement
           requirement of
                       of aa hearing
                             hearing on
                                     on this
                                        this matter.
                                             matter. (See
                                                      (See Consents
                                                           Consents to
                                                                    to Partial
                                                                       Partial Distribution
                                                                               Distribution

of Wrongful
of Wrongful Death
            Death Settlement
                  Settlement Proceeds
                             Proceeds and
                                      and Waiver
                                          Waiver of
                                                 of Notice
                                                    Notice of
                                                           of Hearing
                                                              Hearing Attached
                                                                      Attached

hereto as
hereto as Exhibit
          Exhibit E.)
                  E.) There
                      There being
                            being no
                                  no dispute
                                     dispute over
                                             over the
                                                  the distribution,
                                                      distribution, Petitioner
                                                                    Petitioner requests
                                                                               requests

that the
that the Court
         Court consider
               consider and
                        and approve
                            approve the
                                    the foregoing
                                        foregoing Petition without
                                                           without the
                                                                   the need
                                                                       need for
                                                                            for aa

hearing.

       WHEREFORE, the Petitioner prays for
       WHEREFORE,                      for an
                                           an Order
                                              Order of
                                                    of the Court
                                                           Court as
                                                                 as follows:
       A.      Approving the distribution
               Approving     distribution of
                                          of proceeds
                                             proceeds of
                                                      of settlement
                                                         settlement for the wrongful
                                                                            wrongful

death claim of
death       of Abby Rudolph as
                            as set
                               set forth within this Petition.

       B.      Authorizing Craig
               Authorizing Craig Casler,
                                 Casler, as trustee for the heirs
                                                            heirs and
                                                                  and next-of-kin of
                                                                                  of Abby
                                                                                     Abby

Rudolph, to distribute the recovered proceeds as
                                              as follows:


                                                5
       CASE 0:18-cv-01020-WMW-LIB Doc. 98 Filed 02/03/21 Page 6 of 26




      To Ciresi Conlin LLP for attorneys' fees and costs                                    $        37,788.75

      To Bennerotte & Associates for attorney's fees and costs                              $        28,546.84

      To Anderson Law Office for attorney's fees                                            $             6,000.00

      To Allison Rudolph                                                                    $            30,888.14

      To Jack Rudolph                                                                       $        25,888.14

      To Steven Rudolph                                                                     $            20,888.13


         MINNESOTA )
STATE OF MINNESOTA
                   ) ss.
COUNTY OF CLAY     )


                                                          Plaintiff// Petitioner the
      Craig Casler, being duly sworn, says that he is the Plaintiff

               proceedin gs, that he has read the foregoing Petition and knows the
above-entitled proceedings,
above-entitled

                                                       knowledg e, except as to those
contents thereof, and that the same is true of his own knowledge,

                          informatio n and belief, and as to those matters he believes
matters therein stated on information

them to be true.




                                                             Craig Casler, Trustee for the
                                                                       Next-of-kin of Abby
                                                             Heirs and Next-of-kin
                                                             Rudolph


Subscribed and sworn to before me

a..\@osipa@yave
this O rfday of      'r1l .. L1 2021      av- - .ou.a..  1.1M~..11111.4.11.4. 1


                                                                  JOHNSO "t
                                                                               0.11•414•1•41411.0.10m.




                                          [-"?
                                          ]  #%,      SUSAN
                                                       SUSA P JOHNSON
                                                  or euuc-uww
                                                 NOTARY   PUBLIC           so [
                                                                    --MINNESOTA


%}soLicLAej,
   Notary Public
                                          lie    My
                                                 "commisso
                                          en, .n un n no
                                                   .n
                                                               Eves JAN,
                                                    Commission Expires JN. 31, 2022 ]
                                                                           31,2c22
                                                                                   .




                                             6
    CASE 0:18-cv-01020-WMW-LIB Doc. 98 Filed 02/03/21 Page 7 of 26




This document was prepared by:
        J. Moccio, Esq.
Vincent J.
Of Counsel
Bennerotte & Associates, P.A.




                                   7
CASE 0:18-cv-01020-WMW-LIB Doc. 98 Filed 02/03/21 Page 8 of 26




                                                       Exhibit
                                                       Exhibit A
                                                               A
        CASE
       CASE   0:18-cv-01020-WMW-LIBDocument
            0:18-cv-01020-WMW-LIB   Doc. 98 27
                                             Filed 02/03/21
                                                 Filed        Page
                                                       02/13/19    9 of126
                                                                 Page    of 4



                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF MINNESOTA


Jill Rudolph, as Trustee for the heirs and                                                     (WMW/LIB)
                                                                     Court File No. 18-cv-1020 (WMW/LIB)
next-of-kin of Abby Rudolph, deceased,

                           Plaintiff,

         v.                                                          ORDER

MEnD Correctional Care, PLLC, et al.,

                           Defendants.


         This matter comes before the undersigned United States Magistrate Judge pursuant to a

general assignment made in accordance with the provisions of 28 U.S.C. § 636(b)(1)(A), and upon

Plaintiff’s Motion for Substitution of Trustee. [Docket No. 19]. Based on the representations of
Plaintiff's

                                                                                 Plaintiff’s
the parties, the Court cancelled the February 13, 2019, Motions Hearing and took Plaintiffs

Motion for Substitution of Trustee, [Docket No. 19], under advisement on the parties'
                                                                             parties’ written

submissions on February 13, 2019. (Text-Only Order [Docket No. 25]). 11

                                          Plaintiff’s Motion for Substitution of Trustee, [Docket
         For the reasons discussed below, Plaintiff's

No. 19], is GRANTED.

         In the present case, before commencing this wrongful death action, Jill Rudolph

             “Plaintiff”), the mother of decedent Abby Rudolph (hereinafter "decedent"),
(hereinafter "Plaintiff"),                                                  “decedent”), was

appointed trustee by the Clay County District Court on March 1, 2017. (Amended Compl., Ex. A

[Docket No. 1]). On April 16, 2018, as trustee, Plaintiff brought the present wrongful death action

in the District of Minnesota. (Amended Compl. [Docket No. 2]).




11 Plaintiff also filed an Amended Petition for Appointment of Trustee, [Docket No. 18], which is an affidavit signed
by Craig Casler on January 10, 2019. Docket No. 18, however, does not seek relief from this Court. Therefore, the
 Clerk’s office is directed to term Docket No. 18.
Clerk's
       CASE0:18-cv-01020-WMW-LIB
      CASE   0:18-cv-01020-WMW-LIB Document
                                    Doc. 98 27
                                            FiledFiled
                                                  02/03/21   Page
                                                       02/13/19   10 of2 26
                                                                Page     of 4



       On January 22, 2019, Plaintiff, through counsel, filed the present Motion for Substitution

of Trustee. (Def.'s
            (Def.’s Mot. [Docket No. 19]). On January 22, 2019, Plaintiff, again through counsel,

also filed a meet and confer statement indicating that Defendants do not oppose the motion. (Meet

and Confer Statement [Docket No. 21]).

       In the present motion, Plaintiff, through counsel, seeks an Order from this Court appointing

a new trustee because the current trustee, Jill Rudolph, is herself now deceased.

                    Plaintiff’s counsel of record, Jill Rudolph passed away on December 20,
       According to Plaintiff's

2018, and thus she can obviously no longer serve as trustee. (Plf.'s
                                                             (Plf.’s Mem., [Docket No. 22], at 2).

Therefore, Plaintiffs
           Plaintiff’s counsel requests that the Court appoint a new trustee on behalf of the heirs

and next-of-kin Abby Rudolph which is required to maintain a wrongful death action under

Minnesota law. (Id.).

       With regard to appointing a trustee for a decedent in a wrongful death action, Minnesota

Statute § 573.02, subdivision 3, states that:

       Upon written petition by the surviving spouse or one of the next of kin, the court
       having jurisdiction of an action falling within the provisions of subdivisions 1 or 2,
       shall appoint a suitable and competent person as trustee to commence or continue
       such action and obtain recovery of damages therein. The trustee, before
       commencing duties shall file a consent and oath. Before receiving any money, the
       trustee shall file a bond as security therefor in such form and with such sureties as
       the court may require.

Minn. Stat. § 573.02, subd. 3.

       Thus, in order to maintain an action under subdivision 1 or 2 of Minnesota Statute § 573.02,

such as the present action, the statute requires a trustee be appointed to sustain the decedent’s
                                                                                       decedent's

action. Minn. Stat. § 573.02, subd. 3. This is accomplished by submitting a written petition to the

Court. Id. Appointment of a trustee is a condition precedent to bringing a wrongful death action

under Minn. Stat. § 573.02. Ortiz v. Gavenda, 590 N.W.2d 119, 122 (Minn. 1999). Absent a



                                                 2
       CASE0:18-cv-01020-WMW-LIB
      CASE   0:18-cv-01020-WMW-LIB Document
                                    Doc. 98 27
                                            FiledFiled
                                                  02/03/21   Page
                                                       02/13/19   11 of3 26
                                                                Page     of 4



trustee, a wrongful death action under Minnesota Statute § 573.02 is a "legal
                                                                       “legal nullity.”
                                                                              nullity." Regie de

l’assurance Auto. du Quebec v. Jensen, 399 N.W.2d 85, 92 (Minn. 1987). Additionally, the
l'assurance

appointment or removal of a trustee is within the discretion of the court. Id. at 89

             Plaintiff’s counsel proposes the appointment of Craig Casler (hereinafter "Mr.
       Here, Plaintiff's                                                               “Mr.

Casler”), Jill Rudolph's
Casler"),      Rudolph’s only sibling, as the new trustee for purposes of the present action. (Plf.'s
                                                                                              (Plf.’s

                                           Plaintiff’s counsel, Mr. Casler is a "suitable
Mem., [Docket No. 22], at 3). According to Plaintiffs                           “suitable and

competent” trustee because he has been employed as an engineer for 28 years, is a high school
competent"

graduate, previously served in the Army National Guard, and completed three years of college at

North Dakota State University. (Id. at 4). Additionally, all other potential next-of-kin consented to

the appointment of Mr. Casler. (See, Peterson Affidavit [Docket No. 26]).

       The Court finds that Mr. Casler has properly signed and filed a consent and oath with the

Court pursuant to Minnesota Statute § 573.02, subdivision 3. (See, Plf.'s
                                                                   Plf.’s Amended Petition for

                                                                                 Plaintiff’s
Appointment of Trustee [Docket No. 18]). Notably, also, Defendants do not oppose Plaintiff's

Motion and the Court finds no reason or evidence that demonstrates that Mr. Casler is anything

           “suitable and competent."
other than "suitable     competent.” (Plf.'s
                                     (Plf.’s Meet and Confer [Docket No. 21]).

       Therefore, based on the foregoing, the Court finds that Mr. Casler is a suitable and

competent trustee. Having found Mr. Casler suitable and competent, the Court thereby appoints

Mr. Casler as the new, substitute trustee for the next-of-kin of decedent, Abby Rudolph, to

maintain the present action. See, Jensen, 399 N.W.2d at 89 (finding that it is within the discretion

of the court to appoint or remove a trustee).

       Lastly, Minnesota Statute § 573.02, subdivision 3 also states that "the
                                                                          “the trustee shall file a

bond as security therefor in such form and with such sureties as the court may require."
                                                                               require.” The State

Court originally appointing Jill Rudolph waived the filing of a bond. (See, Amended Pet. [Docket



                                                 3
       CASE0:18-cv-01020-WMW-LIB
      CASE   0:18-cv-01020-WMW-LIB Document
                                    Doc. 98 27
                                            FiledFiled
                                                  02/03/21   Page
                                                       02/13/19   12 of4 26
                                                                Page     of 4



No. 18], at 4). This Court finds no reason or change of circumstance which would now necessitate

the filing of a bond by the substitute trustee, Craig Casler. Accordingly, the Court will not require

the payment of a bond by Mr. Casler.

                    Plaintiff’s Motion for Substitution of Trustee, [Docket No. 19], is
       Accordingly, Plaintiff's

GRANTED.

       Based on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:

          Plaintiff’s Motion for Substitution of Trustee, [Docket No. 19], is GRANTED, as set
       1. Plaintiff's

           forth above;

       2. Craig Casler is hereby appointed trustee for the next-of-kin of decedent, Abby Rudolph,

           to maintain the present action;

       3. The Court hereby waives the filing of a bond;

       4. The Clerk of Court is directed to alter the case caption in the present case accordingly;

           and

       5. The Clerk of Court is directed to term the Amended Petition for Appointment of

           Trustee. [Docket No. 18].



Dated: February 13, 2019                              s/Leo I. Brisbois
                                                      Leo I. Brisbois
                                                      U.S. MAGISTRATE JUDGE




                                                 4
CASE 0:18-cv-01020-WMW-LIB Doc. 98 Filed 02/03/21 Page 13 of 26




                                                        Exhibit B
                                                        Exhibit B
Electronically
 ElectronicallyServed
                Served                                      14-CV-17-684
                                                             14-CV-17-684
3/6/2017
 3/6/201710:41:38
          10:41:38AMAM
Clay
 ClayCounty,
      County,MNMN
                                CASE 0:18-cv-01020-WMW-LIB Doc. 98 Filed 02/03/21 Page 14 of 26



                   State of Minnesota                                                                District Court

                   County of Clay                                                       Seventh Judicial District
                                                                                               Wrongful Death


                   In the Matter of the Appointment of
                   Trustee for the Next-of-Kin of
                   Abby Rudolph, deceased.


                                                   Order Appointing Trustee




                            The foregoing Petition, having been considered.

                            IT IS HEREBY ORDERED, that Jill Rudolph be and hereby is appointed trustee
                   for the next-of-kin of decedent, Abby Rudolph, to maintain the action described in said
                   Petition. The Court hereby waives a hearing and filing of a bond.


                            The trustee is authorized to sign any authorization for the release of decedent's

                   medical records under Minn. Stat. §144.293 Subd. 2.
                                 March 1
                   Dated:                              , 2017


                                                                      BY T       COURT



                                                                      Judge of    istrict Court




                                                                                                  FILED
                                                                                         Court Administrator
                                                                                          CLAY COUNTY
                                                                                            March 1,
                                                                                            March 1, 2017
                                                                                                     2017
                   87365788.1
CASE 0:18-cv-01020-WMW-LIB Doc. 98 Filed 02/03/21 Page 15 of 26




                                                       Exhibit
                                                       Exhibit C
                                                               C
             CASE 0:18-cv-01020-WMW-LIB Doc. 98 Filed 02/03/21 Page 16 of 26



                           Agreement to Retain Legal Counsel
                           Agreement                 Counsel
I.      Purpose of
                of this agreement.
                        agreement.

      I hereby retain Robins Kaplan LLP ("RK"),
                                            ("RK"), Bennerotte & Associates,
                                                                   Associates, P.A. ("B&A")
                                                                                     ("B&A") andand
Anderson Law Office ("ALO"),
Anderson                (" ALO"), hereinafter "my
                                              "my Attorneys",
                                                   Attorneys" , to make an   investigation
                                                                         an investigation   of and
                                                                                                and
represent me in
represent     in aa medical negligence claim
                                       claim against
                                              against the Clay
                                                          Clay County
                                                               County Jail, and
                                                                            and potentially other
                                                                                              other
                                 from an
health care providers, resulting from an incident which occurred
                                                         occurred on
                                                                  on or
                                                                     or about
                                                                        about November 3,  3, 2016.
                                                                                              2016.

II.    Responsibility to pay attorneys'
       Responsibility        attorneys' fees and
                                             and costs.
                                                 costs.

         A.       Attorneys' fee.

              services provided by my Attorneys, I agree
      For the services                                  agree to pay forty percent (40%)
                                                                                       (40%) of
                                                                                              of the total
amcmnt
amount   recovered,   whether    the recovery is obtained by settlement,
                                                                settlement, trial, or appeal.
                                                                                      appeal. II will pay
                                                                                                      pay
these fees even if this case is resolved before aa lawsuit is started.
                                                              started.

     I will pay no attorneys'
                    attorneys' fees if my Attorneys do not obtain
                                                           obtain aa recovery, except if II terminate
   relationshi p with my Attorneys (see
my relationship                        (see paragraph IV).

      If the case is resolved on aa structured
                                       structured basis (a
                                                        (a lump sum payment plus periodic cash cash
payments)   , I agree
payments), I agree    that the fee payable  to my Attorneys shall be payable in full on the
                                                                                        the date
                                                                                             date of
                                                                                                  of
the first cash payment and shall
the                             shall be based on the then present value of the whole structured
                                                                                         structured
settlement.
settlement.

       II understand
          understan d that attorneys'
                           attorneys' fees are not set
                                                   set by law. I have agreed
                                                                      agreed to pay the attorneys'
                                                                                        attorneys' fee
                                                                                                   fee
after discussing it with my Attorneys.

         B.       Out-of-pocket costs.
                  Out-of-pocket

        understan d that investigating
      I understand        investigating and
                                          and pursuing this case will require my Attorneys to   to incur
                                                                                                   incur
out-of-poc ket
out-of-pocket   expenses.  It is difficult for my Attorneys to accurately
                                                                   accurately predict the
                                                                                      the amount
                                                                                          amount and and
type of expenses it will have to pay to handle this case. Some of these expenses may
type                                                                                            include
                                                                                          may include
court filing fees, court reporter fees, traveling and lodging expenses, consultant fees,
court                                                                                      fees, expert
                                                                                                  expert
witness
witness  fees, computer service fees, charges for postage and photocopying,
                                                                    photocopy ing, charges for
                                                                                           for medical
                                                                                                medical
records, and charges for the preparation
records,                         preparatio n of trial exhibits. I authorize my Attorneys to to pay
                                                                                                pay the
                                                                                                      the
expenses they decide are appropriate
                            appropriate in investigating
                                             investigating and pursuing this case.

     In addition to the 40% attorneys' fee, I will reimburse my Attorneys for all costs and
     In
expenses
expenses they incur relative to the case. The attorney's fee shall be calculated before costs
                                                                                        costs and
                                                                                              and
expenses are deducted from the recovery.

       I will not be required to reimburse my Attorneys for these expenses if there  there is
                                                                                           is no
                                                                                              no
recovery, except if my relationship
                       relationshi p with my Attorneys is terminated (see paragraph IV).
                                                                                    IV).




87372010.1
87372010.1
         CASE 0:18-cv-01020-WMW-LIB Doc. 98 Filed 02/03/21 Page 17 of 26



         C.      Definition of "total recovery".
                                      recovery".

      The
      The total
          total recovery is the total amount recovered
                                             recovered by
                                                       by settlement or judgment,
                                                                        judgment, including
                                                                                  including any
                                                                                             any
amount
amount recovered
         recovered as interest, lawyers' fee and punitive damages.
                                                              damages. There is nothing
                                                                                  nothing to
                                                                                          to be
subtracted in determinin
              determiningg the total recovery.
                                     recovery.

         D.
         D.      Division of attorneys' fees.
                                        fees.

      RK    and B&A
       RK and    B&A and ALO have agreed to      to share responsibi
                                                          responsibility
                                                                      lity for the handling
                                                                                   handling of my     case. In
                                                                                                my case.
the event
the event mymy  Attorneys   obtain  a recovery  for  me, the fees  will be divided.
                                                                            divided. If the case is resolved
without filing
without   filing a lawsuit,
                   lawsuit, the division of fees will be 42.5% to to RK,
                                                                     RK, 42.5% toto B&A and 15% to   to ALO.
                                                                                                        ALO.
After
After aa lawsuit
         lawsuit has been
                        been filed, the division
                                         division of fees will be 45% to to RK,
                                                                             RK, 45%   to
                                                                                       to B&A,  and   10%   to
ALO.   I approve
ALO. I approve     this division of fees.
                                     fees. I understand that the total fee will never exceed 40%.
                                                                                                40%.

         E.
         E.      Taxation of defense costs.

      II have
         have been
                 been informed that the law allows the "prevailing party"
                                                                     party" to attempt to
                                                                                       to recover out-
of-pocket    costs
of-pocket costs     and  disbursem  ents.
                         disbursements.   In the event a lawsuit is brought on my behalf and the    the
lawsuit
lawsuit isis unsuccessf  ul, I understand that the opposing
             unsuccessful,                         opposing party
                                                              party or parties may be able to
                                                                                            to obtain aa
judgment     against me for their costs and disbursements.
judgment against                              disbursem ents. I understand that such a judgment will
be my    sole   responsibi
be my sole responsibility,lity, and neither RK, B&A nor ALO will have an obligation to     to pay
                                                                                               pay any
                                                                                                   any
portion of it.
             it.

III.   My right to
                to approve any settlement.
                               settlement.

    My Attorneys
    My   Attorneys will have the responsibi lity for negotiating a settlement on my behalf.
                                  responsibility
However, no settlement will be made without my express consent.
However,                                                consent.

      If my
      If my Attorneys
            Attorneys obtain a recovery, they will provide a written statement at the end of the
case explaining the recovery, the lawyers' fees, the expenses, and the net recovery. I realize and
case explaining the
acknowled  ge
acknowledge that my Attorneys have not guaranteed,
                                          guaranteed , and cannot guarantee, a recovery.

IV.      My right to end representa
                         representation.
                                    tion.

      II have
         have the
              the right
                   right to fire my Attorneys at any time, even if I have no reason.
                                                                                 reason. If I fire my
Attorneys,  I will
Attorneys, I will  pay for the reasonable value of their services and for the expenses they paid upup
to the time of discharge.

V.     My Attorneys' right to withdraw.

        II understand
           understand that
                         that this type of investigation
                                            investigation is extremely time consuming and highly
problematical with
problematical      with regard to the chances of success. I further understand that it will likely take
                                                                                                    take
many months
many      months to to gather
                        gather information,
                                informatio n, study, and analyze this case. My Attorneys cannot cannot
recomm end that
recommend        that they
                      they start a lawsuit until they complete their investigation
                                                                      investigation of the case. II will
                                                                                                    will
give  my    full cooperatio
give my full cooperation    n to  my Attorneys  as they investigate and handle the case. I understand
that my
that  my Attorneys
            Attorneys has the right to, at their discretion, withdraw from the case and return
                                                                                            return mymy
file to
file to meme  whenever
              whenever    they  are of the opinion  that the chances  of success do not  economically
                                                                                         economically
justify going forward.

87372010.1
87372010.1   2
         CASE 0:18-cv-01020-WMW-LIB Doc. 98 Filed 02/03/21 Page 18 of 26




      IfIfmy
          my Attorneys
              Attorneys decide
                          decid e to
                                   to withdraw
                                       withd rawfrom
                                                   from the
                                                          the case,
                                                               case, they
                                                                      they will
                                                                           willtry
                                                                                try to
                                                                                     to protect
                                                                                         protectmy
                                                                                                 my interests
                                                                                                     intereststoto
 the exten
the extentt reasonably
             reaso nably possible
                          possib le byby giving
                                          giving reasonable
                                                  reaso nable notice,    allowing    me   time  to obtain
                                                                 notice, allowing me time to obtain other
 lawyers, and
           and giving                                                                                       other
lawyers,        giving me
                       me anyany papers
                                   paper s and
                                            and property
                                                 property in in their
                                                                 their possession
                                                                        possession which
                                                                                     which belong
                                                                                             belon g to
                                                                                                      to me.
                                                                                                          me. My
                                                                                                               My
 Attorneyshas
Attorneys   hasno
                no duty
                    duty to
                          to find
                              find other
                                    otherlawyers
                                          lawyersfor for me
                                                         meinin the
                                                                 the event  they withdraw     from  the  case.
                                                                      event they withd raw from the case.

VI. Medical
VI. Medicalrecords.
            records.

       II understand
          understand my my Attorneys
                               Attorneys may
                                           may need
                                                 need toto obtain
                                                            obtain medical
                                                                    medical records
                                                                                  record s in
                                                                                            in the
                                                                                                the investigation
                                                                                                     investigatio n or
                                                                                                                     or
 prose cution  of the  case,
prosecution of the case, and   and II hereby
                                      hereb y authorize
                                               autho rize them
                                                           them to
                                                                 to do
                                                                    do so.so. II also
                                                                                  also autho rize my Attorneys
                                                                                      authorize    my   Attorneys to to
 re-release copies
re-release   copies ofof any
                           any medical
                                  medical records
                                            record s they
                                                      they receive
                                                             receiv e if,
                                                                        if, in
                                                                             in their
                                                                                   their discretion,
                                                                                         discretion, itit would
                                                                                                           would bebe
 appropriate to
appropriate   to do
                  do so
                      so in
                          in the
                              the investigation
                                   investigation or
                                                 or prosecution
                                                    prosecution of of this
                                                                       thiscase.
                                                                              case.
VII. Subrogation
VII. Subro gatio n by
                   by an
                      an insurance
                          insurance company,
                                    company, plan,
                                             plan, or
                                                   or other
                                                      other entity.
                                                            entity.
       Sometimes benefits
       Sometimes     benefits are
                               are paid
                                   paid to,
                                          to, oror on
                                                   on behalf
                                                        behalf of,
                                                                 oi, aa person
                                                                        perso n who
                                                                                who hashas suffered
                                                                                            suffer ed aa loss.
                                                                                                          loss. An
                                                                                                                 An
 exam  ple is  health insura nce.
example is health insurance. The   The company
                                         comp any that that may
                                                             may havehave paid
                                                                            paid such
                                                                                  such benefits
                                                                                        benefits (for
                                                                                                   (for example,
                                                                                                         exam   ple,
 paym ent of
payment     of hospital
                hospital or
                         or doctors'
                             docto rs' fees)
                                        fees) maymay seek
                                                       seek to
                                                             to recover
                                                                  recov er such
                                                                            such payments
                                                                                   paym ents out
                                                                                               out ofof any
                                                                                                        any total
                                                                                                               total
 recov ery  that  migh t be  obtain ed.
recovery that might be obtained. This     This is is called
                                                      called "subrogation."
                                                              "subrogatio n." II understand
                                                                                    under stand that
                                                                                                   that it is my
                                                                                                         it is  my
 obligation to
obligation   to pay
                pay back
                    back such
                          such benefits,
                                benefits, ififrepayment
                                               repay ment isis legally
                                                                legally owed,  out  of the total recovery.
                                                                         owed , out of the total recov ery.

VIII. Medicare
VIII. Medicare Set
               Set Aside
                   Aside (MSA).
                          (MSA).
       Current federal
                  federa l law
                            law may
                                 may require
                                       require all
                                                all parties
                                                     parties involved
                                                               involv ed in
                                                                          in this
      Current                                                                 this matter
                                                                                   matter to
                                                                                           to compromise,
                                                                                              comp romise, settle
                                                                                                             settle
 or execu te   a releas  e of Medicare's
                               Medicare's separate       claim for
                                                                 for reimbursement/lien
                                                                     reimb ursem ent/lien for
or execute a release of                     separate claim                                   for past
                                                                                                  past and
                                                                                                       and future
                                                                                                            future
 paym ents prior
             prior to to distributing
                         distributin g any
                                        any verdict
                                             verdict or or settlement
payments                                                                 proceeds. II agree
                                                            settlement proceeds.       agree that
                                                                                              that my
                                                                                                   my Attorneys
                                                                                                        Attorneys
 may  hire  separ   ate  exper ts/ca se workers
                                         work ers who      assist with
                                                                   with resolving
may hire separate experts/case                      who assist           resolv ing Medicare's
                                                                                     Medicare's reimbursement
                                                                                                  reimb ursem ent
claim s or
         or liens
             liens for
                     for past
                          past and/or
                                and/ or future
claims                                   future injury-related
                                                  injury -related medical       care. The
                                                                      medical care.   The expense
                                                                                           expen se of
                                                                                                     of any
                                                                                                         any such
                                                                                                              such
servic e shall   be  treate d as a case
service shall be treated as a case expense
                                         expen se and
                                                    and deducted
                                                           deducted from
                                                                       from my
                                                                             my net
                                                                                  net recovery   and shall not be
                                                                                      recov ery and  shall not
                                                                                                                be
paid out
paid  out of
          of mymy Attorneys'
                   Attorneys' contingent
                                 contin gent fee
                                              fee in
                                                   in this  matter.
                                                       this matter.

IX.
IX.    Electr onic and
       Electronic  and social
                       social media.
                              media.
      Many employers
              emplo yers monitor
                          moni tor their
                                   their employees'
      Many                                emplo yees' e-mails,
                                                       e-mails, voicemail,   and other
                                                                 voicemail, and   other electronic
                                                                                        electr onic storage
                                                                                                    storag e
media . To avoid  allow ing third
                             third parties
media. To avoid allowing           parties to
                                            to gain
                                               gain access
                                                    access to
                                                           to our  confid ential communications
                                                               our confidential   comm unications and     to
                                                                                                      and to
preserve the
preserve  the confidentiality
               confid entiality of
                                of our
                                    our communications,      includ ing the attorney-client privilege, II
                                         comm unications, including      the  attorney-client   privilege,
agree to refrai n from  comm   unica              my Attorneys
                                                      Attorneys by
agree to refrain from communicating  ting with
                                            with my               by using
                                                                      using e-mail
                                                                             e-mail from
                                                                                     from my
                                                                                           my workplace
                                                                                                 work place
comp uter or
computer   or otherwise
              other wise using
                         using anyone
                                 anyon e else's
                                          else's equipment
                                                 equip ment or  services  without  proper  precautions.
                                                             or services witho ut proper precaution s.

       II agree
           agree to
                 to refrain
                    refrain from
                            from posting
                                   postin g anything
                                             anyth ing relating
                                                       relatin g to this
                                                                      this matter
                                                                           matter on
                                                                                  on the  Internet, including
                                                                                      the Internet, includ ing
biogs
blogs,, social-networking
          social-networkin g sites,
                               sites, Facebook,
                                      Faceb ook, Twitter,
                                                   Twitter, Goog le, etc. I agree to give my
                                                            Google,     etc. I agree  to give  my Attorneys
                                                                                                    Attor neys
access to to my
             my social
                  social media
                          media accounts
                                 accou nts ifif they determine
access                                               determine it it is
                                                                     is necessary
                                                                         necessary to  the investigation
                                                                                   to the  investigation and
                                                                                                           and
pursu it of
pursuit    of my claim.
                  claim .

X.     What this agreement
                 agreement covers.
                           covers.




87372010,1
87372010.1   3
             CASE 0:18-cv-01020-WMW-LIB Doc. 98 Filed 02/03/21 Page 19 of 26



       This
       This Agreement
            Agreemen t states
                        states the
                                the entire
                                    entire agreement
                                            agreement between
                                                       between me
                                                                me and     Attorneys. The
                                                                        my Attorneys.
                                                                    and my                          of
                                                                                             terms of
                                                                                        The terms
this Agreement  may only    be   changed   by  a separate
 this Agreemen t may only be changed by a separate        written
                                                          written agreement
                                                                   agreement  signed
                                                                             signed  by
                                                                                     by  me
                                                                                        me    and
                                                                                            and   my
                                                                                                  my
Attorneys.
 Attorneys.

       My
        My Attorneys
           Attorneys only
                      only represent
                            represent me
                                       me in
                                           in this
                                               this case.
                                                    case. My
                                                          My Attorneys
                                                             Attorneys have    duty to
                                                                            no duty
                                                                       have no                     me
                                                                                         represent me
                                                                                     to represent
in
 in any
    any matters
        matters other
                other than
                       than this
                             thiscase.
                                 case.

XI.
XI.    File
       File retention
            retention policy.
                      policy.

       II understand
          understan d that that my
                                 my Attorneys
                                     Attorneys have
                                                  have aa file
                                                           file retention
                                                                 retention program
                                                                              program under        which they
                                                                                          under which                    keep
                                                                                                                   will keep
                                                                                                           they will
my
 my file
     file for
           for aa certain
                  certain number
                            number of of years
                                          years after
                                                after this
                                                        this case
                                                              case has
                                                                    has concluded.
                                                                         concluded . When
                                                                                        When this     case is
                                                                                                 this case      completed ,
                                                                                                            is completed,
my   Attorneys       will  notify  me   that they   are
 my Attorneys will notify me that they are closing the    closing    the  file
                                                                           file and
                                                                                and  that
                                                                                      that   they
                                                                                            they   will
                                                                                                   will  keep
                                                                                                        keep     the         in
                                                                                                                       file in
                                                                                                                  the file
storage
 storage for
           for aa stated
                   stated number
                           number of  of years
                                         years after
                                                after the
                                                       the file's
                                                            file's closure.
                                                                   closure. After
                                                                               After the           number of
                                                                                           stated number
                                                                                      the stated               of years    has
                                                                                                                   years has
passed,    the   file either    will be  returned
passed, the file either will be returned to         to   me
                                                         me    or
                                                               or will
                                                                   will be
                                                                         be   destroyed
                                                                              destroyed    in
                                                                                            in a
                                                                                               a  manner
                                                                                                  manner      that
                                                                                                             that   ensures
                                                                                                                    ensures
confidentiality
confidentiality of   of the
                         the information
                              informatio n contained      herein.
                                            contained herein.

XII.
XII. Disclosure
     Disclosure of
                of insurance  informatio n.
                   insurance information.

         Consistent with
        Consistent  with or
                         or as
                            as may
                                may bebe required
                                          required byby certain
                                                         certain states'
                                                                 states' rules
                                                                          rules of  ethics or
                                                                                 of ethics     for members
                                                                                            or for          of
                                                                                                   members of
the  bar, my
 the bar, my Attorneys   hereby confirm
             Attorneys hereby     confirm that
                                             that they
                                                   they have
                                                         have professional
                                                               profession al liability   insurance    coverage
                                                                               liability insurance coverage
which  applies to and covers
which applies to and covers   the
                               the legal
                                    legal services
                                          services  to
                                                     to be
                                                        be rendered
                                                           rendered   to
                                                                       to me
                                                                          me  pursuant
                                                                             pursuant    to        Agreemen t.
                                                                                             this Agreement.
                                                                                          to this


                                            Approval
                                            Approval of
                                                     of this
                                                        this Agreement
                                                             Agreement

       We
       We have
          have read this
                    this Agreement
                         Agreemen t and
                                    and agree
                                        agree to all lf its terms
                                              to all




as. l.put
Dated:
                  \                                   Jill Rud iph


Dated:
Dated:             /e_.)-112
                 4-10
                 II-       -7
                                                      Brandon Thomps , sq.
                                                      Robins
                                                      Rol    Kaplan
                                                              aa    P


Dated:
                 T
                  3/f
                    7
                      r                               v· nt J. Moccio,, Esq..
                                                      Vinc
                                                      Bennerer
                                                      Be     -te & Associates
                                                                    ssociates


Dated:
             Itrr                                     Mark D. Anderson, Esq.
                                                      Anderson Law Office



87372010.1
87372010.1   4
CASE 0:18-cv-01020-WMW-LIB Doc. 98 Filed 02/03/21 Page 20 of 26




                                                       Exhibit D
                                                       Exhibit D
        CASE 0:18-cv-01020-WMW-LIB Doc. 98 Filed 02/03/21 Page 21 of 26




                                 Summary of
                                 Summary    Costs
                                         of Costs

Ciresi Conlin,
Ciresi Conlin, LLP:
               LLP:
Expert -– Kathryn
Expert             Wild
          Kathryn Wild                                              $1,705.00
                                                                    $1,705.00
Expert -– Mark
Expert         Willenbring, MD
          Mark Willenbring, MD                                      $4,800.00
                                                                    $4,800.00
Depositions
Depositions                                                         $3,926.86
                                                                    $3,926.86
Platinum Courier
Platinum   Courier                                                     $38.07
                                                                       $38.07
Travel
Travel                                                                $294.86
                                                                      $294.86
DropBox audio/video
DropBox   audio/video                                                  $23.98
                                                                       $23.98
Subtotal
Subtotal                                                           $10,788.77
                                                                   $10,788.77


Bennerotte &
Bennerotte & Associates,
             Associates, P.A.:
                         P.A.:
Postage
Postage                                                                $12.53
                                                                       $12.53
Mileage
Mileage                                                               $550.00
                                                                      $550.00
Parking
Parking                                                                 10.00
                                                                        10.00
Meals
Meals                                                                   65.00
                                                                        65.00
Hotels &
Hotels & Airfare
         Airfare                                                       904.51
                                                                       904.51
Pacer Charges
Pacer Charges                                                           $4.80
                                                                        $4.80
Subtotal
Subtotal                                                            $1,546.84
                                                                    $1,546.84

Total
Total                                                              $12,335.59
                                                                   $12,335.59
CASE 0:18-cv-01020-WMW-LIB Doc. 98 Filed 02/03/21 Page 22 of 26




                                                        Exhibit
                                                        Exhibit E
                                                                E
       CASE 0:18-cv-01020-WMW-LIB Doc. 98 Filed 02/03/21 Page 23 of 26




                          UNITED STATES
                          UNITED STATES DISTRICT
                                        DISTRICT COURT
                                                 COURT

                              DISTRICT OF
                              DISTRICT OF MINNESOTA
                                          MINNESOTA


 Craig Casler,
 Craig Casler, as
               as Trustee
                  Trustee for
                          for the
                               the Heirs
                                   Heirs and
                                         and   Case No.:
                                               Case No.: 18-CV-1020
                                                         18-CV-1020 (WMW/LIB)
                                                                     (WMW/LIB)
 Next-of-Kin of
 Next-of-Kin  of Abby
                 Abby Rudolph,
                       Rudolph, deceased,
                                   deceased,

                Plaintiffs,
                Plaintiffs,
                                                         Consent
                                                         Consent to
                                                                 to Distribution
                                                                    Distribution of
                                                                                 of
 vs.
 vs.                                                     Wrongful
                                                         Wrongful Death
                                                                    Death Proceeds
                                                                          Proceeds
 MEnD Correctional
 MEnD Correctional Care,
                   Care, PLLC,
                         PLLC, et
                               et al,
                                  al,

               Defendants.
               Defendants.




       The undersigned,
       The undersigned, being one
                              one of
                                  of the
                                     the next
                                         next of
                                              of kin
                                                 kin of the decedent
                                                     of the decedent named
                                                                     named in
                                                                           in the
                                                                              the
foregoing Petition,
foregoing Petition, hereby
                    hereby waives
                           waives notice
                                  notice of
                                         of hearing
                                            hearing on
                                                    on the foregoing Petition.
                                                       the foregoing Petition. The
                                                                               The
undersigned further
undersigned further states
                    states that
                           that he
                                he has
                                   has reviewed the
                                                the proposed distribution
                                                             distribution of
                                                                          of wrongful
                                                                             wrongful
death proceeds
death proceeds contained
               contained in
                         in the
                            the foregoing Petition, and consents to the
                                                    and consents    the same.
                                                                        same.

                                    ,',


       Dated this
       Dated      Q\ day
             his Cp 1day of Zl
                         ot q_ (0-11,-\        , 2021.
                                                I2021.



                                            ae ,(it.4--71ARIA.c
                                          Allison   nu1,
                                          Aeor Rudolph
                                          Sister of
                                          Sister of Abby Rudolph, Deceased
      CASE 0:18-cv-01020-WMW-LIB Doc. 98 Filed 02/03/21 Page 24 of 26




                           UNITED
                           UNITED STATES
                                  STATES DISTRICT
                                         DISTRICT COURT
                                                  COURT

                                 DISTRICT
                                 DISTRICT OF
                                          OF MINNESOTA
                                             MINNESOTA



Craig
Craig Casler,
      Casler, as
               as Trustee
                  Trustee for
                          for the
                              the Heirs
                                  Heirs and
                                        and     Case
                                                Case No.:
                                                     No.: 18-CV-1020
                                                          18-CV-1020 (WMW/LIB)
                                                                     (WMW/LIB)
Next-of-Kin
Next-of-Kin ofof Abby
                 Abby Rudolph,
                       Rudolph, deceased,
                                  deceased,

               Plaintiffs,
               Plaintiffs,

vs.
vs.                                                   Consent
                                                      Consent to
                                                              to Distribution
                                                                 Distribution of
                                                                              of
                                                      Wrongful
                                                      Wrongful Death
                                                                 Death Proceeds
                                                                       Proceeds
MEnD
MEnD Correctional Care,
                  Care, PLLC,
                        PLLC, et al,
                                 al,

              Defendants.
              Defendants.




      The
      The undersigned,
          undersigned, being
                       being one of the next of kin of the
                                                       the decedent named
                                                                    named in the
foregoing
foregoing Petition,
          Petition, hereby waives notice
                                  notice of hearing
                                            hearing on
                                                    on the foregoing
                                                           foregoing Petition.
                                                                     Petition. The
undersigned further states that he has reviewed the proposed distribution of wrongful
death proceeds contained in the foregoing Petition,
                                          Petition, and consents to
                                                                 to the
                                                                    the same.
                                                                        same.

                        .+la          /
      Dated this   t'          ass«dat-gm
                               day of CLIC'e(Y__, 2021.      •


                                            ±=
                                            Jack Rudolph
                                            Brother of Abby Rudolph, Deceased
       CASE 0:18-cv-01020-WMW-LIB Doc. 98 Filed 02/03/21 Page 25 of 26




                              UNITED STATES DISTRICT COURT

                                 DISTRICT OF MINNESOTA



 Craig Casler, as Trustee for the Heirs and
                                                         18-CV-1020 (WMW/LIB)
                                               Case No.: 18-CV-1020
 Next-of-Kin of Abby Rudolph, deceased,

                Plaintiffs,
                                                    Declaration of Allison Rudolph
 vs.                                                 Regarding Steven Rudolph's
                                                      Consent to Distribution of
 MEnD Correctional Care, PLLC, et al,
                                                      Wrongful Death Proceeds
                Defendants.




1.
1.       I am Abby Rudolph's sister, and one of her heirs and next-of-kin, along with my

brother Jack Rudolph and my father Steven Rudolph.

2.                                                                 Penitentiary-
        Steven Rudolph is currently an inmate at the United States Penitentiary —

Leavenworth, located in Leavenworth, Kansas.

3.      Given my father's situation, based on my experience, it is quite difficult for him

to receive correspondence by mail. Indeed, many of the letters that I have sent to him

have been sent back to me without any explanation given.

4.      My primary means of communication with my father is by telephone.

5.      After a settlement was reached in this matter, I spoke with my father regarding

the proposed distribution of wrongful death proceeds.

6.      Steven Rudolph told me that he consents to the distribution of wrongful death

proceeds as outlined in the Petition.
    CASE 0:18-cv-01020-WMW-LIB Doc. 98 Filed 02/03/21 Page 26 of 26




       I declare under penalty of perjury that everything I have stated in this

document is true and correct.




Date:                                        atkm-lvt i
lL2[Q2I
01/ 2-6 /20./1                                            aMi
                                                        air
                                                        Allison RudcWph
Cass County, North Dakota
